DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments filed 8/25/2022, with respect to the rejection of claim 22 under 35 USC 103 by Hotzman et al. in combination with Sigg et al., have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the below-cited Girouard et al. reference.
The Examiner notes that the arguments directed to the Sigg et al. reference are moot in view of the below rejections. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Girouard et al. (PG PUB 2006/0015146) in view of Sigg et al. (PG PUB 2005/0049542).
Re claim 22, Girouard discloses a method of treating atrial fibrillation in a subject (claim 99, “wherein the condition is atrial fibrillation […]”) comprising: (a) inserting a device (claim 96, “the system of claim 1” and claim 1, “an implantable gene or protein delivery device”) into the subject, (b) positioning the device at a treatment site on an epicardial or endocardial surface (Para 84, “gene/protein delivery device 130 includes an epicardial patch”); (c) delivering a nucleic acid gene therapy agent directly to the treatment site through the device (claim 96, “nucleic acid”; Para 8, “the present invention is directed to the local, transient delivery of a therapeutic agent, such as a nucleic acid molecule (polynucleotide) […]” and Para 19, “The polynucleotide may be DNA, both genomic and cDNA, RNA or a hybrid”).Girouard discloses that the device is an epicardial patch and, therefore, does not disclose that the device comprises (i) an elongate member with an inner lumen, and (ii) an energy-delivery element located on the elongate member, comprising multiple electrodes; because Girouard does not disclose this device, Girouard also does not disclose the step of (d) electroporating the treatment site with the multiple electrodes.
Sigg, however, teaches a method of treating a heart condition in a subject (Para 25) comprising the steps of (a) inserting a device 504 (Fig 4) into the subject (within tissue site 12 as seen in Fig 4), the device comprising: (i) an elongate member 15 (Fig 4) with an inner lumen 38 (Para 48), and (ii) an energy-delivery element (not shown in Fig 4 but described in Para 61 as “multiple electrodes”) located on the elongate member (“the non-conductive distal tip probe 15 may include multiple electrodes”, Para 61), comprising multiple electrodes (Para 61), (b) positioning the elongate member at a treatment site 12 (Fig 4), (c) delivering a nucleic acid gene therapy agent (Para 35, “DNA” or “RNA” – which are the same type of nucleic acid gene therapy agents delivered by Girouard) directly to the treatment site through the inner lumen of the elongate member (Para 48,49); and (d) electroporating the treatment site with the multiple electrodes (Para 60). Sigg teaches that such a method increases the uptake of the agent by cells near or in the target tissue, thus increasing the efficiency of delivery, allowing located treatment of the tissue site thus reducing damage to surrounding tissues, and allowing for the delivery of lower dosages to the tissue site thus reducing side effects caused by larger dosages (Para 3). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Girouard to include the device as an elongate member with multiple electrodes and a lumen that delivers the agent and to use the electrodes to electroporate the treatment site, as taught by Sigg, for the purpose of increasing the uptake of the agent by cells near or in the target tissue, thus increasing the efficiency of delivery, allowing located treatment of the tissue site thus reducing damage to surrounding tissues, and allowing for the delivery of lower dosages to the tissue site thus reducing side effects caused by larger dosages (Para 3). Therefore, this modification would result in Girouard using an elongate member in place of the patch.
Re claim 23, Girouard as modified by Sigg in the rejection of claim 22 above disclose all the claimed features, with Sigg further teaching that the device further comprises an electrophysiology monitoring element 30 (“electrode 30 is a sensing electrode that detects contact between tissue site 12 and the distal end of catheter body 32”, Para 46) for the purpose of indicating to the user that the device is positioned at the desired location (Para 27). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Girouard to include an electrophysiology monitoring element, as also taught by Sigg, for the purpose of indicating to the user that the device is positioned at the desired location (Para 27).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Girouard et al. (PG PUB 2006/0015146)/Sigg et al. (PG PUB 2005/0049542) in view of Lee et al. (PG PUB 2004/0005295) and Saksena (PG PUB 2007/0232949).
Re claim 24, Girouard/Sigg disclose all the claimed features except a step of recording intracardiac electrophysiologic activity with the electrophysiology monitoring element before and/or after delivering the nucleic acid gene therapy agent to the treatment site. Lee, however, teaches a method of using a device 20 (Fig 1) having an electrophysiology monitoring element thereon (not shown but described in Para 91, “a mapping electrode, such as may be provided at tip 29 or otherwise along distal end portion 28”) that maps intracardiac electrophysiologic activity before delivery of a therapy agent to a treatment site (Para 91) for the purpose of determining the location of the treatment site (Para 91). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Girouard/Sigg to include the step of mapping the activity before delivery of the therapy agent to the treatment site, as taught by Lee, for the purpose of determining the location of the treatment site (Para 91). Like Girouard/Sigg, Lee also does not explicitly disclose that this activity is recorded. Saksena, however, teaches recording intracardiac electrophysiologic activity using a mapping catheter prior to a treatment (Para 33, “recorded electrical activity”) for the purpose of generating data that can be stored for conveying to a physician at a later time (Para 33). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Girouard/Sigg/Lee to include the step of recording the activity, as taught by Saksena, for the purpose of generating data that can be stored for conveying to a physician at a later time (Para 33).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Girouard et al. (PG PUB 2006/0015146)/Sigg et al. (PG PUB 2005/0049542)/Lee et al. (PG PUB 2004/0005295)/Saksena (PG PUB 2007/0232949) in view of Dacey Jr et al. (PG PUB 2009/0149897).
Re claim 25, Girouard/Sigg/Lee/Saksena disclose all the claimed features except comparing the intracardiac electrophysiologic activity before delivering the nucleic acid gene therapy agent to the treatment site with the intracardiac electrophysiologic activity after delivering the nucleic acid gene therapy agent to the treatment site. Dacey, however, teaches comparing diagnostic data measured before delivery of a therapy agent to a treatment site with diagnostic data measured after delivery of the therapy agent to the treatment site (Para 171) for the purpose of determining the efficacy of the treatment (Para 171). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Girouard/Sigg/Lee/Saksena to include comparing the activity before and after delivery of the therapy agent, as taught by Dacey, for the purpose of determining the efficacy of the treatment (Para 171).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783